            Case 1:16-cv-03310-RA-KNF Document 161 Filed 08/02/21 Page 1 of 1

                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 8/2/2021


 EDWARD ROSADO,

                               Plaintiff,
                                                                    No. 16-CV-3310 (RA)
                          v.
                                                                           ORDER
 AMAURY SORIANO, et al.,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

         Pursuant to the Court’s order of July 1, 2021, the parties were required to submit a joint pretrial order,

among other filings, by July 8, 2021. Dkt. 150. The parties have not filed this order. They shall file such an

order, containing the information specified in Rule 6(A) of this Court’s individual rules, by no later than August

4, 2021.

         Trial in this action will commence on August 11, 2021, following the selection of the jury, in

Courtroom 110 of the Thurgood Marshall United States Courthouse. The final pretrial conference will be held

on August 10, 2021 at 2:00 p.m. in that same courtroom.

         Seating for spectators in the courtroom itself is limited in light of pandemic-related safety precautions.

Members of the public and press may access these proceedings remotely using the following call-in number:

Call-in Number: (888) 363-4749; Access Code: 1015508.



SO ORDERED.

Dated:      August 2, 2021
            New York, New York

                                                      Ronnie Abrams
                                                      United States District Judge
